Case 5:18-cv-00041-TBR-LLK Document 178 Filed 08/23/19 Page 1 of 1 PageID #: 4779




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF KENTUCKY
                                                  ________
   GALE CARTER and FORBES HAYES

                   Plaintiff,                          No. 18-0041

           v.

   PASCHALL TRUCK LINES, INC., et al.

                Defendant.
       ______________________________________________________________________

           PLAINTIFFS’ MOTION FOR RULE 23(B)(3) CLASS CERTIFICATION

          Plaintiffs, by and through undersigned counsel, hereby move this Court to certify this

  matter as a class action pursuant to Rule 23(b)(3). Plaintiffs further request that this Court facilitate

  notice to the putative opt-in Plaintiffs. In support of this Motion, Plaintiffs rely on the attached

  Brief and referenced Exhibits already in the Record.



                                                                  Respectfully submitted,


                                                                  /s/ Joshua S. Boyette
                                                                  Joshua S. Boyette, Esq.
                                                                  SWARTZ SWIDLER, LLC
                                                                  1101 Kings Hwy N. Ste, 402
                                                                  Cherry Hill, NJ 08034
                                                                  Tel: (856) 685-7420
                                                                  Fax: (856) 685-7417
                                                                  jboyette@swartz-legal.com


  Dated: August 23, 2019                                          Attorneys for Plaintiffs
